Citation Nr: 1526192	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from June 1951 to March 1953.  He is the recipient of the Korean Service Medal with one Bronze Service Star and the Combat Infantryman Badge.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran submitted his notice of disagreement with this determination in April 2010, and timely perfected his appeal in September 2011.

Travel Board Hearing

The Veteran testified before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida, in April 2015.  A transcript of that proceeding has been prepared and associated with the Veteran's electronic claims file.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman Badge.

2.  The Veteran suffered acoustic trauma during service as an infantryman, which involved noise exposure from gun fire and explosions.

3.  Audiometry testing shows a current hearing loss disability for VA purposes. 
4.  The credible and competent lay evidence of record demonstrates that symptoms of hearing loss have been continuous since the Veteran's noise exposure during service.


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, a disability manifested by bilateral hearing loss is due to disease or injury that was incurred coincident with active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently suffers from bilateral hearing loss as a result of his time in active duty service.  Specifically, the Veteran alleges that his duties as an Infantryman exposed him to acoustic trauma.  The Board concurs.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Governing Law and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet .App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection for hearing loss specifically may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

Analysis

Initially, the Board notes that Section 1154(b) provides that, if a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d) (2014).  As noted above, the Veteran is the recipient of the CIB.  Accordingly, the combat presumption of 38 U.S.C.A. § 1154(b) applies to this appeal

It is also important to note that the Veteran's March 1953 service separation examination shows a normal clinical evaluation.  This includes a 15 out of 15 Whispered Voice test.  However, it is common knowledge that the Whispered Voice test is not a precise or completely reliable measure of hearing loss.  Therefore, the Whispered Voice test results here are not sufficient evidence to deny the claim.
For these reasons, the Board finds that the evidentiary record establishes that the Veteran suffered acoustic trauma during service.  See Hensley, 5 Vet. App. at 159.

Next, the record includes evidence showing a current hearing loss disability meeting the criteria to be considered a disability for VA purposes, pursuant to 38 C.F.R. § 3.385.  During his April 2009 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 dB
50 dB
70 dB
80 dB
80 dB
LEFT
45 dB
55 dB
65 dB
75 dB
75 dB

The Veteran's right and left ear speech recognition scores were 84 percent and 82 percent, respectively.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss, bilaterally.  Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  

Finally, the record presents evidence showing that it is as likely as not that the current bilateral hearing loss disability is a result of the Veteran's in-service noise exposure.

As a threshold matter on this question, the Board finds that sensorineural hearing loss constitutes an "other organic diseases of the nervous system."  It is VA's long-standing practice to consider the disease as such.  Accordingly, it is subject to presumptive service connection under 38 CFR 3.309(a) and, correspondingly, the chronicity and continuity of symptomatology provisions of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1337.

Resulting from this preliminary finding, the Board further finds that the evidence of record establishes that it is at least as likely as not that the Veteran's hearing loss has existed since his acoustic trauma in service.

Specifically, the Veteran testified at his April 2015 Board hearing that his hearing loss has been present since service.  The Board finds that the testimony of the Veteran is credible and competent evidence.  As such it establishes that the Veteran's impaired hearing loss began during service and existed continuously since that time.

Weighing against the claim, the April 2009 VA examiner concluded that the Veteran's hearing loss is less likely than not due to military noise exposure and is more likely due to post-service occurrence or the aging process.  At the time of the examination, the Veteran reported having difficulty hearing in any situation when he was not facing the speaker.  During his military service, the Veteran reported exposure to mortar and rifle fire.  He denied any occupational or recreational noise exposure following his discharge from active duty service in 1953.  See VA Audiological Examination Report, April 9, 2009.

The Veteran also reported that his family started to complain about his inability to hear well when he was in his 40s (approximately the 1970s).  In 1973, when he was 43 years old, the Veteran had triple bypass surgery.  The Veteran reported recalling that his wife complained about his hearing prior to this surgery.  The VA examiner noted that the Veteran's available military service treatment records were limited, but included Whispered Voice testing.  The VA examiner stated that Whispered Voice testing was now known to be insensitive to high frequency hearing loss, i.e. the type of hearing loss most frequently related to noise exposure.  As such, the presence/absence of hearing loss pre-dating or occurring/worsening throughout the Veteran's military service could not be substantiated with these test results.  However, given that the Veteran's current hearing loss was not limited to the high frequencies, the VA examiner opined that the aging process was suspected to have at least contributed to the Veteran's current hearing loss.  Id.

For several reasons, the Board assigns the April 2009 VA examiner's opinion limited probative weight.  First, the VA examiner relied on an inaccurate factual foundation.  Most significantly, the VA examiner did not account for the lay statements from the Veteran demonstrating hearing loss during service and that he had suffered with this condition since that time.  Second, the VA examiner's ultimate opinion is not soundly supported by her conjectural reasoning.  Of note, the VA examiner found that the Veteran's current hearing loss was "not limited to the high frequencies", and as such, the aging process was suspected to have at least contributed to the Veteran's current hearing loss.  This conclusory statement fails to address whether, regardless of whether the Veteran's hearing loss was not limited to the high frequencies, his current hearing loss could be, even in part, attributed to his in-service acoustic trauma.  Overall, due to the inadequate factual foundation and the incomplete conclusion, the April 2009 VA examiner's opinion must be assigned minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Conversely, in May 2015, the Veteran's private physician, S.H, M.D., indicated that he had evaluated the Veteran and found that, after reviewing his service treatment records and listening to the Veteran's personal account of his noise exposure both during and following his military service, it was more likely than not that the Veteran's bilateral hearing loss was directly related to his exposure to acoustic trauma during military service.  See Private Medical Record, S.H., M.D., May 22, 2015.  Thus, when weighing the more probative lay statements and the positive medical opinion of Dr. S.H., against the less probative April 2009 VA examiner's opinion, the Board finds that the evidence record establishes that it is at least as likely as not that the Veteran's impaired hearing has existed continuously since his active duty service.

In light of the foregoing, the evidence of record shows acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and competent and credible evidence of hearing loss existing continuously since service.  See Hensley, 5 Vet. App. at 159.  After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in a state of relative equipoise on all material elements of the claim.  Service connection for bilateral hearing loss is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014); Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


